Exhibit G
                                            •••
                                           • ••                                                                                                                                     Your Domain Starting Place ...
                                          •
                                          1s .net~                                                                                                                                    Type here for whois, domain and keyword results
                                                                                                                                                                                                                                                    _                   EI

         WHOIS LOOKUP

                     hi-con.kr is already registered *

         query : hi-con.kr
                                                                                                                                                          Popular                                                                    Filters
         # KOREAN(UTF8)                                                                                                                                    0      hi-con.cc                                            $29.99       ~ Popular
         ??????????????? : hi-con.kr                                                                                                                       0
         ????????? : ?????????????????????
                                                                                                                                                                  hi-con.net                                           $13.60       0    Arts and Culture
         ????????? ?????? : ?????? ????????? ????????? ???????????? 190-1 SKn??????????????? ????????? 1002                                                                      l:    BUY SELECTED                                 ~ Audio and Video
         ????????? ???????????? : 462120
         ????????? : ?????????????????????                                                                                                                                                                                          0    Businesses
         ????????? ???????????? : cskim@hi-con.kr
         ????????? ???????????? : 031-776-2661                                                                                                                                                                                      0    Colors
                                                                                                                                                          Media and Music
         ????????? : 2008. 04. 03.                                                                                                                                                                                                  0    Computers and Internet
         ?????? ?????? ????????? : 20 10. 12. 09.                                                                                                          0      hi-con.graphics                                      $19.99
         ?????? ????????? : 2021. 04. 03.                                                                                                                                                                                           0    Descriptive
         ?????????????????? : y                                                                                                                            0      hi-con.hiphop                                        $19.99
         ??????????????? : (???)?????????(http://www .gabia.co. kr)                                                                                                                                                                 0    Educational and Academic
         DNSSEC : ?????????                                                                                                                                0      hi-con.pics                                          $19.99       0    Financial and Banking
         1??? ???????????? ??????                                                                                                                          0      hi-con.guitars                                       $29.99       0    Food and Drink
         ??????????????? : ns.gabia.co.kr
         IP ?????? : 211.234. 118.50                                                                                                                       0      hi-con.photo                                         $29.99       0    Fun and Unique

                                                                                                                                                                                                                                    0    Geographic
         2??? ???????????? ??????
         ??????????????? : nsl.gabia.co.kr
                                                                                                                                                                                 l:    BUY SELECTED
                                                                                                                                                                                                                                    ~ Health and Fitness
         IP ?????? : 121.78. 117.39
         ??????????????? : ns.gabia.net                                                                                                                                                                                             0    Lifestyles and Relationships
         ??????????????? : nsl.gabia.net                                                                                                                                    ••
                                                                                                                                                                                                                                    0    Marketing and Sales
         ???????????? ????????? .kr??? ?????? ????????? IP????????? ????????? ????????????.                                                               Services
                                                                                                                                                                                                                                    ~ Media and Music
                                                                                                                                                           0      hi-con.events                                        $29.99       0    Organizations
         #ENGLISH
                                                                                                                                                           0      hi-con.limo                                          $37.99       0    Personal
         Domain Name : hi-con.kr
         Registrant : HiCON Ltd                                                                                                                            0      hi-con.delivery                                      $54.99       0    Products
         Registrant Address : Sangdaewon-dong, Jungwon-gu, Seongnam-si, Gyeonggi-do,
                                                                                                                                                           0      hi-con.equipment                                     $19.99       ~ Professional
         Registrant Zip Code : 462120
         Administrative Contact(AC) : HiCON Ltd                                                                                                                                                                                     0    Real Estate
         AC E-Mail : cskim@hi-con.kr                                                                                                                       0      hi-con.cleaning                                      $49.99
         AC Phone Number: 03 1-776-2661                                                                                                                                                                                             ~ Services
         Registered Date : 2008. 04. 03.                                                                                                                   0      hi-con.flowers                                       $29.99
         Last Updated Date : 20 10. 12. 09.                                                                                                                                                                                         0    Shopping
         Expiration Date : 2021. 04. 03.                                                                                                                                         l:    BUY SELECTED
                                                                                                                                                                                                                                    0    Sports and Hobbies
         Publishes : Y
         Authorized Agency : Gabia, lnc.(http://www.gabia.co.kr)                                                                                                                                                                    0    Trades and Construction
         DNSSEC : unsigned
                                                                                                                                                                            ••                                                      0    Travel and Tourism
         Primary Name Server
         Host Name : ns.gabia.co. kr                                                                                                                      Health and Fitness
         IP Address : 211.234.118.50
                                                                                                                                                           0      hi-con.fit ness                                      $26.99
         Secondary Name Server                                                                                                                             0      hi-con.dental                                        $39.99
         Host Name : nsl.gabia.co.kr
         IP Address : 121.78.117.39                                                                                                                        0      hi-con.diet                                          $19.99
         Host Name : ns.gabia.net
         Host Name : nsl.gabia.net
                                                                                                                                                                                 l:    BUY SELECTED



         - KISA/KRNIC WHOIS Service -




                  * NTT America endeavors to make the domain name availability search process reliable; however, NTT America does not guarantee availability ofdomain names or the accuracy or security of the WHOIS system. There are several factors that
                  could cause a WHOIS. NET query to incorrectly display that a currently registered domain is available. Regardless, ifa domain name is already registered, WHOIS. NET will not be able to register the domain or gain possession of the registration
                  from the current registrar without the permission of the current owner. The registration process is not complete until the domain name requested by you has been registered in your name with the appropriate registry. Because there are delays
                  in the actual registration ofa domain name with the appropriate registry, NTT America is not responsible ifdomain names requested by you are actually registered to third parties. Registration of the domain name through NTT America is not
                  complete until you receive the final confirmation e-mail from NTT America. All registrations through NTT America are subject to NTT America's Global Terms and Conditions.


Title: Whois Lookup & IP I Whois.net
URL: https://www.whois.net/
